Citation Nr: 0020578	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  95-26 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-operative 
residuals of a brain tumor.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel







INTRODUCTION

The veteran had active service from April 1964 to September 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of February 1995 and July 1995, which denied the veteran's 
claim for service connection for a brain tumor due to Agent 
Orange exposure in Vietnam.  In April 1997, the Board issued 
a decision denying the veteran's appeal, and the veteran 
subsequently appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  Pursuant to a 
joint motion filed by the parties, the Court, in an order 
dated in July 1998, vacated the Board's decision, and 
remanded the case to the Board for further action.  The Board 
remanded the case to the RO in December 1998.  The case is 
now back before the Board for appellate review.


FINDINGS OF FACT

1.  The RO has made all reasonable attempts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appellant's claim.

2.  In April 1988, the veteran underwent surgery for a brain 
tumor, diagnosed as Grade II astrocytoma.  

3.  Brain tumor residuals are not shown to be related to 
herbicide exposure in service.


CONCLUSION OF LAW

A brain tumor, to include post-surgical residuals, was not 
incurred as a result of claimed inservice herbicide exposure.  
38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a threshold matter, in its previous decision, the Board 
found the veteran's claim to be well-grounded.  Additionally, 
in the joint motion for remand, filed by the parties, the 
claim was noted to be well-grounded.  The appellant claims 
that he was exposed to Agent Orange in Vietnam; and he 
submitted a March 1995 medical statement from O. Reyna, M.D., 
opining that the veteran's brain tumor was related to his 
exposure to Agent Orange in Vietnam.  Thus, the claim is 
well-grounded.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  In this regard, the evidentiary threshold for 
establishing a well-grounded claim is low, requiring only 
that the claim be "plausible" or "capable of 
substantiation."  Hensley v. West, No. 99-7029 (Fed. Cir. 
May 12, 2000).  Determinations of weight and credibility of 
evidence are made after the claim is found to be well 
grounded.  Robinette v. Brown, 8 Vet.App. 69 (1995); King v. 
Brown, 5 Vet.App. 19 (1993).  

The relevant facts have been properly developed to the extent 
possible in view of the veteran's failure to obtain requested 
information; accordingly, the statutory obligation of the 
Department of Veterans Affairs (VA) to assist in the 
development of the appellant's claim is satisfied.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1991); see Wood v. Derwinski, 1 190, 193 (1991).  Further, a 
recent decision of the U.S. Court of Appeals for the Federal 
Circuit held that once a claimant has submitted a well-
grounded claim for a current disability on any theory, the 
duty to assist attaches to all possible in-service causes of 
the disability.  Schroeder v. West, No. 99-7103 (Fed. Cir. 
May 18, 2000).  However, unlike in Schroeder, in this case, 
the veteran's sole contention is that he developed a brain 
tumor as a result of his exposure to Agent Orange in Vietnam.  
He does not claim, nor does the evidence otherwise indicate, 
that the brain tumor was first manifested in service or in 
the first post-service year.  Accordingly, development under 
such theory of entitlement is not warranted.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).  The law pertaining to exposure to herbicides, 
including Agent Orange, in Vietnam stipulates the diseases 
for which service connection may be presumed to be due to an 
association with exposure to herbicide agents.  38 U.S.C.A. 
§ 1116(a) (West Supp. 1999); 38 C.F.R. § 3.309(e) (1999).  
The specified diseases are chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, soft-tissue 
sarcoma, multiple myeloma, and respiratory cancers.  Id.  If 
a veteran who served in Vietnam during the Vietnam era 
develops a disease listed as associated with herbicide 
exposure, exposure to herbicides will be presumed.  
38 U.S.C.A. § 1116(a)(3) (West Supp. 1999); 38 C.F.R. 
§ 3.307(a)(6)(iii) (1999).   

Service medical records do not show the presence of a brain 
tumor.  The veteran's examination for entrance onto active 
duty in April 1964 revealed that he sustained a brain 
concussion four years earlier and had been unconscious one 
hour, with no sequelae.  In September 1964, prior to his 
departure to Vietnam, a papilloma of the scalp was analyzed 
and determined to be an intradermal nevus of the scalp.  

In his claim filed in January 1995, the veteran, who served 
in the Navy, stated that his exposure to Agent Orange had 
occurred at Da Nang while he was unloading ammunition.  His 
DD Form 214 reflects Vietnam service.  

According to a medical statement from O. Reyna, M.D., dated 
in March 1995, the veteran did not have a family history of 
cancer, leukemia or associated diseases.  Dr. Reyna wrote 
that the veteran was exposed to Agent Orange in Vietnam for 
over one year, during his military service, and that it was 
his "professional opinion, with a reasonable degree of 
medical certainty that his brain tumor is related to his 
exposure to agent orange as he got sick following his 
exposure."  Neither Dr. Reyna nor the veteran responded to 
written requests from the RO, dated in November 1999, for Dr. 
Reyna's treatment records and curriculum vitae, reflecting 
his expertise in the area of diseases associated with Agent 
Orange exposure.  

In May 1999, VA received records of the veteran's 
hospitalization from March to April, 1988, in Latrobe Area 
Hospital for treatment of a Grade II astrocytoma.  According 
to the history and physical examination on admission, signed 
by O. Reyna, M.D., the veteran was admitted due to 
convulsions.  He had a history of a lesion on the brain for 
the past ten years, for which he was being treated by his 
local physician.  A history of a previous brain concussion in 
the past was also noted.  It was reported that his family 
history was "very important," and that the veteran had a 
sister with a brain tumor, a nephew who died of a brain 
tumor, and a daughter with a tumor of the adrenal gland.  
That report, and other records of that hospitalization 
indicate that he was under the care of R. Holst, M.D., during 
the hospitalization.  According to the discharge summary, 
signed by S. Childers, M.D., the veteran had had a lesion on 
his brain since at least 1984.  A computerized tomography 
(CT) scan showed it appeared to have enlarged somewhat since 
1984, and, during the hospitalization, he underwent a right 
frontotemporal craniotomy and resection of a Grade II glioma, 
which turned out to be an astrocytoma.  

The Board notes that there are no medical records showing the 
condition of the brain tumor, or surgical residuals, either 
before or after the surgery.  However, the duty to assist 
does not require VA to search for evidence that would make no 
difference in the result; the relevance of the records sought 
must be demonstrated.  Allday v. Brown, 7 Vet.App. 517, 526 
(1995).  Regarding specific documents, the duty is limited to 
"documents that by their description would be facially 
relevant and material to the claim."  Id. (quoting Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992)).  No reference has 
been made to pertinent post-surgery medical records.  The 
records of his 1988 hospitalization are complete, and include 
the pathology and operative reports.  A "malignant tumor" 
is, by regulation, a chronic disability, and, in any event, 
the fact that the veteran underwent the craniotomy means that 
there will be post-surgical residuals currently present.  See 
38 C.F.R. § 3.309(a) (1999).  Therefore, further evidence of 
current disability is not needed.  Regarding pre-
hospitalization treatment for the brain lesion, the 1988 
hospital report notes that the lesion was present for ten 
years, which would still be ten years after service.  Neither 
the veteran's statements nor any other evidence of record 
refers to this evidence as being pertinent to the issue of 
whether the brain tumor was due to Agent Orange exposure, or 
of service inception.  Therefore, any such records are not 
facially relevant to the issue of service connection.  
Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. 
§ 1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an 
analysis of scientific evidence, ordered by statute:  

(1) Whenever the Secretary determines, on 
the basis of sound medical and scientific 
evidence, that a positive association 
exists between (A) the exposure of humans 
to an herbicide agent, and (B) the 
occurrence of a disease in humans, the 
Secretary shall prescribe regulations 
providing that a presumption of service 
connection is warranted for that disease 
for the purposes of this section. 
(2) In making determinations for the 
purpose of this subsection, the Secretary 
shall take into account (A) reports 
received by the Secretary from the 
National Academy of Sciences under section 
3 of the Agent Orange Act of 1991 [note to 
this section], and (B) all other sound 
medical and scientific information and 
analyses available to the Secretary.  In 
evaluating any study for the purpose of 
making such determinations, the Secretary 
shall take into consideration whether the 
results are statistically significant, are 
capable of replication, and withstand peer 
review. 
(3) An association between the occurrence 
of a disease in humans and exposure to an 
herbicide agent shall be considered to be 
positive for the purposes of this section 
if the credible evidence for the 
association is equal to or outweighs the 
credible evidence against the association. 

38 U.S.C.A. § 1116(b) (West Supp. 1999). 

According to the Agent Orange Act, National Academy of 
Sciences (NAS) was selected to review and evaluate the 
available scientific evidence regarding associations between 
diseases and exposure to dioxin and other chemical compounds 
in herbicides, as an independent, nonprofit scientific 
organization, with appropriate expertise, and which was not 
part of the Federal Government.  Feb. 6, 1991, P.L. 102-4, § 
3, 105 Stat. 13; Aug. 14, 1991, P.L. 102-86, Title V, § 
503(a), (b)(1), 105 Stat. 424, 425.  

The statute further provides that "[i]f the Secretary 
determines that a presumption of service connection is not 
warranted, the Secretary, not later than 60 days after making 
the determination, shall publish in the Federal Register a 
notice of that determination.  The notice shall include an 
explanation of the scientific basis for that determination."  
38 U.S.C.A. § 1116(c)(1)(B) (West Supp. 1999).  Pursuant 
thereto, the Secretary has published notice of diseases 
determined to be not associated with exposure to herbicide 
agents on three occasions:  January 4, 1994 (59 FR 341-46), 
August 8, 1996 (61 FR 41442-49), and November 2, 1999 (64 FR 
59232-43).  

According to the Federal Register notices, NAS initially 
assigned brain tumors to a "category labeled 
limited/suggestive evidence of no association with herbicide 
exposure which it defined as meaning that several adequate 
studies, covering the full range of levels of exposure that 
humans are known to encounter, are mutually consistent in not 
showing a positive association between herbicide exposure and 
the particular health outcome at any level of exposure."  59 
FR 341, 346 (emphasis added).  Again, in its 1996 update, NAS 
assigned brain tumors to the same category, on the basis that 
"[t]here were many credible studies . . . concerning [brain 
tumors] that showed no association or a negative association 
with herbicide exposure."  61 FR 41442, 41448.  

Likewise, in the 1998 update, based on a review of "several 
new credible studies," NAS assigned brain tumors to the 
category labeled limited/suggestive evidence of no 
association with herbicide exposure, as defined in the 
initial report.  64 FR 59232, 59243.  "Accordingly, on the 
basis of all evidence available, the Secretary has found that 
the credible evidence against an association between . . . 
brain tumors and herbicide exposure outweighs the credible 
evidence for such an association, and he has determined that 
a positive association does not exist."  Id.  
Thus, service connection for a brain tumor on a presumptive 
basis is clearly not warranted.  Nevertheless, service 
connection based on herbicide exposure may still be 
established with proof of actual direct causation.  Combee v. 
Brown, 3 F.3d 1039 (Fed. Cir. 1994).  In evaluating this 
aspect of the veteran's claim, if the evidence supports the 
claim or is in relative equipoise, the veteran prevails; only 
if a fair preponderance of the evidence is against the claim 
is the claim denied.  See Gilbert v. Derwinski, 
1 Vet.App. 49, 55 (1990).  The evidence in the veteran's 
favor consists primarily of the March 1995 medical statement 
from Dr. Reyna, which noted that it was the writer's 
professional opinion that the veteran's brain tumor was 
related to his exposure to Agent Orange in Vietnam.  

In assessing the probative value to be assigned to a medical 
statement, VA must consider the extent to which the opinion 
is based on the medical expert's personal examination of the 
veteran, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In this 
case, Dr. Reyna did not respond to a request for additional 
information regarding his treatment of the veteran or 
expertise in the area of diseases related to Agent Orange 
exposure.  In his March 1995 letter, Dr. Reyna referred to 
the veteran as his patient.  However (according to the 
Latrobe Area Hospital records), at the time of the veteran's 
1988 brain surgery, although Dr. Reyna conducted the 
admission history and physical, another doctor was then his 
treating physician.  Moreover, the history Dr. Reyna himself 
obtained on that occasion was positive for family members 
with brain tumors, directly contrary to his March 1995 
letter.  An explanation for this discrepancy is not provided.  

Dr. Reyna also did not provide a curriculum vitae or other 
information which would enable us to consider his knowledge 
and skill in the area of diseases associated with Agent 
Orange exposure.  The conclusion that he reached was, 
according to the letter, based on the veteran's history of 
one year of exposure, an absence of pertinent family history, 
and the fact that the veteran "got sick following his 
exposure."  However, the history Dr. Reyna himself obtained 
during the hospitalization was positive for family members 
with brain tumors, directly contrary to his March 1995 
letter.  Additionally, no explanation as to when the veteran 
got "sick" or what he meant by "sick" (i.e. whether he was 
referring to the brain tumor or to some other symptoms) was 
provided.  Further, no reasons were provided as to why, in 
his opinion, there was a causal connection between listed 
events and the brain tumor.  

VA may not disregard medical opinions, and particularly where 
there is no contrary medical opinion, VA must avoid making 
conclusions based on its own medical judgment.  See Harder v. 
Brown, 5 Vet. App. 183, 188 (1993).  In this case, there is 
no medical opinion specifically pertaining to the veteran 
which is contrary to Dr. Reyna's opinion.  However, because 
of the unique scientific underpinnings of the theory and 
statute pertaining claims based on Agent Orange exposure, a 
mere conclusory statement without an explanation of a causal 
connection, or evidence that the physician has expertise in 
that area, is, especially in light of conflicting data such 
as family medical history previously documented by Dr. Reyna, 
of little probative value.  

Contrasted with Dr. Reyna's statement are the results of the 
NAS studies, summarized above and in the Federal Register, 
which found either no association or even a negative 
association between Agent Orange exposure and brain tumors. 
These are negative evidence.  The fact that the NAS studies 
do not contain any credible studies that found a positive 
association between Agent Orange exposure and brain tumors is 
significant evidence against the claim.  To rebut this 
evidence requires an opinion from someone with expertise in 
the area of Agent Orange associated diseases, and a 
discussion as to why in the veteran's particular 
circumstances, unlike numerous scientific studies, a causal 
connection between Agent Orange exposure and a brain tumor is 
at least as likely as not.  Dr. Reyna's statement provides 
neither.  Consequently, the preponderance of the evidence is 
against the claim for service connection for a brain tumor 
due to Agent Orange exposure.   




ORDER

Service connection for a brain tumor, claimed as the residual 
of Agent Orange exposure, is denied.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

 

